DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 6, 8, 12, 13, 15 and 19 of U.S. Patent No. 10,699,158. Although the claims at issue are not identical, they are not patentably distinct from each other because all the limitations of claims 1-20 in the present application are found as obvious variants in the limitations of claims 1, 5, 6, 8, 12, 13, 15 and 19 of U.S. Patent No. 10,699,158.  For example, the limitations of claims 1-6 in the present application are found as obvious variants in the limitations of claims 1 and 5 in USPN 10,699,158.  The limitations in claim 7 of the present application are found as obvious variants in the limitations of claim 6 of USPN 10,699,158.  The limitations in claims 8-13 of the present application are found as obvious variants in the limitations of claim 8 and 12 of USPN 10,699,158.  The limitations in claim 14 of the present application are found as obvious variants in the limitations of claim 13 of USPN 10,699,158.  The limitations in claims 15-20 of the present application are found as obvious variants in the limitations of claims 15 and 19 of USPN 10,699,158.  

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 8, 12, 15 and 18 of U.S. Patent No. 10,417,522. Although the claims at issue are not identical, they are not patentably distinct from each other because all the limitations of claims 1-20 in the present application are found as obvious variants in the limitations of claims 1, 5, 8, 12, 15 and 18 of U.S. Patent No. 10,417,522.  For example, the limitations of claims 1-4 and 7 in the present application are found as obvious variants in the limitations of claim 1 in USPN 10,417,522.  Further, the limitations in claims 5 and 6 of the present application are found as obvious variants in the limitations of claim 5 of USPN 10,417,522.  The limitations in claims 8-11 and 14 of the present application are found as obvious variants in the limitations of claim 8 of USPN 10,417,522.  The limitations in claims 12 and 13 of the present application are found as obvious variants in the limitations of claim 12 of USPN 10,417,522.  The limitations in claims 15-18 of the present application are found as obvious variants in the limitations of claim 15 of USPN 10,417,522.  The limitations in claims 19 and 20 of the present application are found as obvious variants in the limitations of claim 18 of USPN 10,417,522.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 10 and 13 of U.S. Patent No. 9,594,942. Although the claims at issue are not identical, they are not patentably distinct from each other because all the limitations of claims 1-20 in the present application are found as obvious variants in the limitations of claims 1, 6, 10 and 13 of U.S. Patent No. 9,594,942.  For example, the limitations of claims 1-7 in the present application are found as obvious variants in the limitations of claims 1 and 6 in .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See attached PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON W CARTER whose telephone number is (571)272-7445.  The examiner can normally be reached on 8am - 5pm (Mon - Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on 571-272-7899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/AARON W CARTER/Primary Examiner, Art Unit 2665